PALM BEACH POLO, INC., PALM BEACH POLO HOLDINGS, INC., and CHARLOTTE TAYLOR, Appellants,
v.
GARY R. NIKOLITS, as Property Appraiser for Palm Beach County, and VALUE ADJUSTMENT BOARD OF PALM BEACH COUNTY, Appellees.
Nos. 4D07-4533, 4D07-4642
District Court of Appeal of Florida, Fourth District.
January 7, 2009
Craig T. Galle of Chapman & Galle, PLC, West Palm Beach, for appellants Palm Beach Polo, Inc., and Palm Beach Polo Holdings, Inc.
Charlotte Taylor, Lake Worth, pro se.
Amy D. Shield of Amy D. Shield, P.A., Boca Raton, Jay R. Jacknin of Christiansen & Jacknin, and Jeffrey M. Clyman of Property Appraiser's Office, West Palm Beach, for appellees.
PER CURIAM.
Affirmed.
STEVENSON, DAMOORGIAN, JJ., and PHILLIPS, CAROL-LISA, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.